Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seta et. al. (US 20020140132) in view of Maenner (US 20130202728).

Regarding Claim 1 Seta discloses, an  injection molding apparatus, comprising: a first mounting block configured such that a fixed mold is able to be mounted thereon (Figure 1, base plate-32, fixed mold-30, [0025] ); a second mounting block configured such that a movable mold facing the fixed mold is able to be mounted thereon (Figure 1, plate 37, moveable mold-31, [0025]), provided with a first through hole through which a first diver is inserted, and configured to move back and forth with respect to the first mounting block along the first diver (Figure 1 showing the diver unit-36 inserted through a hole in the plate-37, [0025); and an injection unit configured to inject a molten material into a cavity defined by the fixed mold and the movable mold (Figure 1, injection nozzle-11, [0025]),
Further Seta didn’t explicitly disclose the that  wherein in a state where the movable mold is mounted on the second mounting block, the second mounting block includes, between the movable mold and the first through hole a heat prevention conducting/cooling portion. In the same field of endeavor pertaining to the art, Maenner discloses a state where the movable mold is mounted on the second mounting block and a heat conduction/cooling portion is present on the moveable mold, the second mounting block ,configured to prevent conduction of heat from the movable mold (Figure 1, moveable mold-6 is mounted on the rail 9, and a cooling portion-2 is present on the mold-6 [0057]).
Regarding the limitation that the second mounting block includes between the movable mold and the first through hole, a heat conduction prevention portion is not explicitly disclosed by the combination of Seta/Maeneer. However,Shifting the location of an element would not have modified the operation of device. In re Kuhle, 526 F.2d 553, 188 USPQ7 (CCPA 1975) The particular placement of an element was held to be obvious. In re Japikse, 181 F.2d 1019,86 USPQ 70 (CCPA 1950) 

 It would be obvious for one ordinary skilled in the art to modify teachings of the molding apparatus by Seta with that of Maenner’s heat conduction prevention/cooling portion for the purpose of cooling  the moveable mold and in particular the molded   part ([0057], Maenner).
Regarding Claim 2, Seta discloses the second mounting block includes, in the first through hole, a slide mechanism configured to slide the second38 mounting block along the first diver (Figure 1, slide mechanism-36a, [0025]).
Regarding Claim 3, combination of Seta/Maenner discloses that the heat conduction prevention portion is provided along a longitudinal direction of the first through hole (Seta’s Figure 1 discloses the through hole in the mounting plate of the moveable mold and Figure 1 in Maenner’s showing the  cooling portion is in the longitudinal direction of the moveable mold-6).
Claim(s) 4,6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seta et. al. (US 20020140132) and Maenner (US 20130202728) as applied in Claim 1 in view of Anegawa (US 20200023562).

Regarding Claim 4, above combination disclose that a cooling plate-2a ia place on the moveable mold-6 (Figure 1, [0057], Maenner) but did not disclose that the injection molding apparatus the heat conduction prevention portion is a cooling pipe through which a refrigerant flows. In the same field of endeavor related to the art of injection molding a refrigerant channel has been used in the mold-40 (Figure 1, [0031]).

It would have been obvious for one ordinary skilled in the art to modify the teaching of the combination of claim 1, with the teaching of refrigerant channel taught by Anegawa for the purpose of desired cooling and hardening of the molding material ([0031], Anegawa).

Regarding Claim 6, the combination teach all limitations of Claim 1 wherein the second mounting block is provided with a second through hole through which a second diver is able to be39 inserted, in a state where the movable mold is mounted on the second mounting block (Figure 1, [0037], second diver-38, second hole as annotated below, Maenner), the heat conduction prevention portion is provided between the movable mold and the second through hole, (the combination of claim 1 Seta and Maenner rejection taught that the heat conduction/cooling portion position is between the driver (the driver passes though through hole taught by Seta)  and the movable mold) 

    PNG
    media_image1.png
    249
    714
    media_image1.png
    Greyscale


Regarding the limitation that the heat conduction prevention portion is provided between the movable mold and the second through hole; prior art discloses the claimed invention except for the duplication of the heating prevention portion between the movable mold and the second through hole. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate another heating prevention/cooling portion between the movable mold and the second through hole, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate the second heating prevention/cooling portion for desired cooling effect in the moveable mold.
Further the limitation that the heat conduction prevention portion provided between the movable mold and the first through hole and the heat conduction prevention portion provided between the movable mold and the second through hole are one common cooling pipe ; Anegawa discloses a refrigerant channel in a injection molding apparatus associated with a mold, hence the refrigerant channel could be extended to flow across all the heating prevention /cooling portion.
The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).
Regarding Claim 7, the combination above disclose wherein the second mounting block includes: a base portion provided with the first through hole and the second through hole; and a relay portion  detachable relative to the base portion (Figure 1, relay portion-35 detachable/separable  relative to the base portion-37, Seta), and the heat conduction prevention portion includes: a first portion provided in the base portion (annotated Figure above), and disposed between the movable mold and the first through hole in a state where the movable mold is mounted on the second mounting block (as explained in the rejection of Claim 1); a second portion provided in the base portion, and 40 disposed between the movable mold and the second through hole in a state where the movable mold is mounted on the second mounting block (as annotated in the Figure above) ; and a coupling portion provided in the relay portion (Figure 2), and coupling the first portion and the second portion in a state where the relay portion is mounted on the base portion (Figure 1, shaft-38 couple the first and the second portion).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Seta et. al. (US 20020140132) and Maenner (US 20130202728) as applied in Claim 1 in view of Taga (US 3425092).
Regarding Claim 5, above combination disclose that a cooling plate-2a in the longitudinal direction of the hole and moveable mold as explained in the rejection of claim 3 but did not disclose that the heat conduction prevention portion is provided so as to be bent.In the same field of endeavor related to the art Taga discloses bent cooling tube is mounted about the inner surface of the mold A  (Figure 4, cooling pipe-20, col 3, line 51-55).
It would have been obvious for one ordinary skilled in the art to modify the teaching of the combination of claim 1, with the teaching of bent tube taught by Taga for the cooling required for the different shape associated with the mold and the molded object.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019. The examiner can normally be reached 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7000. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEBJANI ROY/Examiner, Art Unit 1741